Judgment, Supreme Court, New York County (Kibbie F. Payne, J.), rendered May 14, 2009, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony drug offender, to a term of IV2 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations. The experienced narcotics officer’s observation of what appeared to be the exchange of a bag of white powder for money provided probable cause for defendant’s arrest (see People v Jones, 90 NY2d 835 [1997]). Concur—Tom, J.P., Andrias, Freedman, Román and Gische, JJ.